Title: From James Madison to Nathan Sanford, 1 November 1806
From: Madison, James
To: Sanford, Nathan



Sir.
Department of State, Novr. 1. 1806.

The President directs that you enter a nolle prosequi on the indictment found in the Circuit Court for the District of New York, against John Thomas for the murder of John Gern, on board the British Brig Fox, on the high Seas, and that you cause him to be liberated.  Should he be willing, on your suggestion, to leave the United States immediately for any of the British dominions, it will be advisable to be rid of him in that manner; but you need not make it a positive condition of the nolle prosequi.  I am &c: 

James Madison

